Thomas, J.:
The defendant kept a market to which he invited customers, who, as he knew, came with their dogs. Such was the nabit of the plaintiff. The defendant had a cat with a kL en. The cat, following her propensity, attacked the visiting dogs and pursued them even when they were in the immediate protection of their owners. In the present case the plaintiff, to guard it from the onset of the cat, had taken up her dog and placed it on a stool beside her, so that she intervened between it and the cat, but the cat carried forward its attack on the dog, and in the course of it the plaintiff was hurt. On a previous occasion a woman had taken up her dog, and yet the cat attempted to reach it and tore the woman’s dress," *243In neither case was the propensity of the cat directed against the woman, but she was involved in the attack on the. dog. The jury was justified, in view of the previous incident, in finding that the defendant was negligent in exposing the person of his customer to the frenzy of the cat, although the dog alone animated it.
The judgment should be affirmed, with costs.
Stapleton and Rich, JJ., concurred; Blackmar, J., read for reversal, with whom Jenks, P. J., concurred.